Citation Nr: 1220093	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-50 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased ratings for diabetes mellitus, type I, with hypertension, diabetic maculopathy, diabetic retinopathy, proteinuria, and erectile dysfunction, rated as 60 percent disabling from June 23, 2009, and 20 percent disabling prior to that date.

2.  Entitlement to a rating in excess of 10 percent for degenerative changes, left hip.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes, right hip.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to October 1996.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the Veteran provided testimony before the undersigned at a Travel Board hearing at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative noted at the Travel Board hearing that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  The Veteran has claimed that he was disabled from his diabetes mellitus and related disabilities, as well as his bilateral hip disabilities.  It does not appear that the RO has made an attempt to obtain the Veteran's SSA records.  See Woods v. Gober, 14 Vet. App. 214, 222 (2000).  This should be done. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  If it is determined that these records do not exist, or that further efforts to obtain these records would be futile, formal documentation of such should be associated with the claims file. 

2.  After reviewing this evidence and taking any additional development as may then become indicated, to include scheduling new examinations if warranted, the RO or the AMC should readjudicate the Veteran's claims.  If any decision remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


